DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Hsieh et al. (US Pub. 20180360663) teaches (in figures 1-8) a welding helmet (1) maintaining a power-on state after initial power is applied thereto (see figure 8), the welding helmet comprising: a circuit unit (242) controlling a shutter liquid crystal display (25) based on at least one of whether welding light exists and an intensity of the welding light; a power supply unit (241) supplying power to the circuit unit; (see paragraphs 42-51) and that it is known to use a battery (241) as a power source.
Chen et al. (US Pub. 20120236613) teaches (in figures 2-4) a power control circuit (SW2, 210, 220, and 230) in a device (500) wherein the power control circuit comprises: a switch unit (SW2, 230, and 221) wherein the switch unit comprises: a first switch unit (230) controlling connection (through TM21 and TM22) between a circuit unit (222) and a power supply unit 
However, the prior art taken alone or in combination fails to teach or fairly suggest welding helmet in which the user operation unit switches the voltage of the input terminal for 
Claims 4-7 are allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 4-7 of applicant’s response, filed 02/08/2021, with respect to claims 1 and 4-7 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1 and 4-7 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871